Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are

search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Construction
It should be noted that the claims require the terminology ”the copper is present on the aluminum oxide in a first concentration and on the small-pore zeolite in a second concentration”.  As the claim recites that the copper “is present”, the concentrations on both the aluminum oxide and the zeolite are construed as being exclusive of zero.

Election/Restriction
Applicant’s election without traverse of Group I, claims 22-35 and 37-40, in the reply filed on July 22, 2021 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 22-35 and 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites component (i) as “zeolites” plurally, but the dependent claims as well as  the second to  last line of claim 22 recite “the zeolite” in the singular.  Accordingly, there is doubt with respect to whether the composition contains one or more small-pore zeolites.  For the purpose of examination, the examiner will construe the claims as inclusive of one or more small-pore  zeolites.
It is unclear as to whether claim 34 limits claim 33 in any way.  Claim 33 recites that the SCR material is a coating on a carrier, whereas claim 34 indicates that the carrier is a combination   of matrix and SCR material, but it appears that claim 33 already provides for this combination.
Claim 38 fails to properly limit the device of claim 37.  The identification of a reducing agent in no way changes the scope of the device itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012 215166A.  A machine translation of the document is provided for reference.
JP 2012 215166 discloses a material comprising a honeycomb that has been coated with a zeolite and a binder material, which is adhered to a honeycomb, which is subsequently impregnated with copper.  The binder material may comprise 5-30 percent of alumina sol relative to the total coating composition.  The zeolite material may be phosphate based or aluminosilicate based, and the CHA framework is presupposed by the disclosure of SAPO-34.  Copper may be exchanged in an amount of 1.0-5.0% by weight.  The zeolite crystals are on the order of 0.5 to 10 microns.  The material may also contain inorganic fibers of aluminum oxide in amounts of up to 50%, which increases the inorganic oxide component of the material to more than 50%.  As a result, when the honeycomb with this coating is treated with copper, there will be more copper deposited on the alumina components as they are present in higher amounts than the zeolite, thus insuring a higher concentration of copper on the support rather than the zeolite.  Further in this regard, when the coating  contains zeolitic cores surrounded by aluminum oxide, the artisan will expect that less copper can access the zeolitic component as it is not present on the surface.  Accordingly, the shell aluminum oxide will carry a higher concentration of  copper.  Moreover, the relative amounts of alumina and zeolite would easily result in a concentration of copper at least 1.5 times higher on the alumina than on the zeolite.  Ratio of copper to framework aluminum as claimed herein would be expected based on copper amounts disclosed and the normal amounts of aluminum found in zeolites such as ZSM-5 or SAPO-34.  The claimed silica to 
With respect to the material being present as a powder or a suspension, it is considered that the ordinarily skilled artisan would not have found it  unobvious to employ the coating material without the copper so as to insure distribution of the copper consistently across the entirely of  a zeolite and aluminum oxide coating on a matrix component.
Regarding the device claims, the material is clearly meant to be employed in a lean-burn (diesel) emission control system, and indicates that an injection nozzle introduces the  reducing agent.  The selection of urea as an ammonia source material is shown at paragraph [0023].  A DOC catalyst for oxidation off residual ammonia is also disclosed.  A NOx adsorber is not mentioned, but the skilled artisan is aware that this is a common element of emission remediation devices as the NOx must be stored until effective temperatures for the NOx conversion catalyst to function as desired are reached.
The entire document is highly relevant, but see particularly paragraphs [0014], [0027], [0040], [0046], [0047], [0058], [0130]-[0132], “(57)” overview and the examples.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
Claims 22-35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 20 of US Patent No. 10,799,831.  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  For example, the patented claims require the amounts of copper, the relative concentrations of copper, and a core-shell arrangement, which limitations are optional to the independent claim of the instant application.  As a result, the instant claims represent aa genus of the species claimed by the US Patent.  As a species will always render a generic claim  obvious, the two claim sets are deemed to be directed to substantially the same inventive concept.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Document US 2015/0037233 does not apparently require any copper on the aluminum oxide.  Based on the construction set forth hereinabove, the claims state that copper is present, and therefore this document does not disclose the instant composition.  Document US 2017/0218809 discloses a composition containing CHA zeolite, exchanged with copper, and employed in a washcoat with aluminum oxide.  .

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 630 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732